PER CURIAM.
Affirmed. General Motors Acceptance Corporation v. American Liberty Insurance Company, 238 So.2d 450 (Fla. 1st DCA 1970); Mims Crane Service, Inc. v. Insley Manufacturing Corporation, 226 So.2d 836 (Fla. 2d DCA 1969); Milohnich v. First National Bank of Miami Springs, 224 So.2d 759 (Fla. 3d DCA 1969); Durbin Paper Stock Company v. Watson-David Insurance Company, 167 So.2d 34 (Fla. 3d DCA 1964); Fontainebleau Hotel Corporation v. Postol, 142 So.2d 299 (Fla. 3d DCA 1962); 17 Fla. Jur.2d, Damages § 75.